DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of 11/30/2020, Claims 1-4 and 6-15 are pending. Claims 1, 2, 4, 6, 8, 9, 11, 12, and 13 are amended. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 claims dependency from itself.  Appropriate correction is required. For the purposes of examination, it will be assumed that Claim 9 depends from Claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 1569157). 
 Regarding Claim 1, Thompson discloses a storage case comprising a compartment (C) capable of receiving a musical accessory such as a guitar slide, the compartment comprising a floor and a sidewall enclosure extending from the floor, the sidewall enclosure defining an opening distal from the floor and a lid (A) defining a first orifice (a2) configured to a receive an item. Thompson also discloses the lid is movable between a closed position, wherein the opening is covered by the lid, and an open position, wherein the opening is uncovered by the lid, as the lid may be removed or In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Please see MPEP 2111.02. In the present case, though Thompson discloses a bottle carrier, the compartment, lid, and orifice would also inherently be capable of performing the function of holding a musical accessory as an obvious variation.  
Regarding Claim 2, Thompson discloses the lid further defines a second orifice (a3, a4) configured to hold straws. While Thompson does not disclose the second orifice defines a slot sized to receive a flat guitar pick, a person having ordinary skill in the art would recognize that a flat guitar pick would be capable of being inserted in the orifice.
Regarding Claim 4, Thompson discloses the accessory mount is a mounting block (b2), the mounting block defining a recess configured to receive an item therein. 
Regarding Claim 6, Thompson discloses the accessory mount defines a cylinder, and the first orifice and the cylinder may be sized to receive a guitar slide. 
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schefer (US 4826014).
Regarding Claim 1, Schefer discloses a storage case (10) comprising a compartment (14) configured to receive an item (24), the compartment comprising a floor (30) and a sidewall enclosure (36) extending from the floor, the sidewall enclosure defining an opening distal from the floor. Schefer discloses a lid (22) defining a first orifice (50) which may receive an item inserted therethrough (Col. 4 Lines 15-18). The lid is movable by hinge (16) between a closed position, wherein the opening is covered by the lid, and an open position, wherein the opening is uncovered by the lid. Schefer discloses an accessory mount (36) extending from the floor of the compartment within the sidewall enclosure and towards the lid, the accessory mount aligned with the first orifice (50) and configured to support the removable item. As discussed above, while Schefer discloses the item stored within the case are interchangeable cosmetic inserts, a person having ordinary skill in the art would recognize and find obvious that a suitable musical accessory, such as a felt pick, may also be stored within the case. 
Regarding Claim 2, Schefer discloses the lid further defines a second orifice, the second orifice defines a slot that may receive a flat guitar pick.
Regarding Claim 3, Schefer discloses the first orifice defines a bore, the lid further comprising a cap (12) configured to selectively cover the bore.
Regarding Claim 4, Schefer discloses the accessory mount is a mounting block, the mounting block defining a recess configured to receive an item therein.
Regarding Claim 8, Schefer discloses an accessory tray (34) mounted to the sidewall. While Schefer discloses the tray is below the floor and does not disclose the accessory tray is above the floor, a person having ordinary skill in the art would recognize that the tray may be positioned at different elevations and would have no impact on the functioning of the case or the accessory tray. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7 and 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are DRAFT, SAMPLE claims which are believed to encompass allowable subject matter and more succinctly define the inventive features. 
 (Examiner's Proposed claim 1) A storage case for musical accessories comprising: 
	a compartment (140) comprising a floor (250) and a sidewall enclosure (248) extending from the floor, the sidewall enclosure defining an opening (244) distal from the floor; 
	a hinged lid (142) covering the opening (244), said hinged lid defining a top surface (156); 
	said lid further comprising a protuberance (152) with a vertical side (154) and an elongated slot (150) formed in said vertical side (154); 
wherein said elongated slot (150) is disposed horizontally and parallel to the top surface (156) of the lid; wherein 

(Examiner's Proposed Claim 2) A storage case for musical accessories comprising: 
	a compartment (140) comprising a floor (250) and a sidewall enclosure (248) extending from the floor, the sidewall enclosure defining an opening (244) distal from the floor; 
	a hinged lid (142) covering the opening (244) and defining a circular bore (160) having dimensions sufficient to receive a guitar accessory, and further comprising an elongated slot (150) in communication with the compartment (140); and 
	an accessory mount (252) disposed on the floor (250) within the sidewall enclosure (248); wherein
	said accessory mount (252) is aligned with the circular bore (160) and is configured to support a guitar accessory;
	wherein a guitar accessory may be securely held by the accessory mount (252) and is accessible from above when stored in the circular bore (160) without opening the hinged lid (142).
(Examiner's Proposed Claim 3) A storage case for musical accessories comprising: 
	a compartment (140) comprising a floor (250) and a sidewall enclosure (248) extending from the floor, the sidewall enclosure defining an opening (244) distal from the floor and a recess (270) defined in the sidewall enclosure (248) at the opening (244); 
	a hinged lid (142) with a circular bore (160) and an elongated slot (150) in communication with the compartment (140); 
	an accessory tray (570) disposed within the compartment (140), said accessory tray supported by the recess (270) above the floor (250), wherein the accessory tray is positioned in alignment with the elongated slot (150); and
a groove (134) provided near the hinged lid (142), said groove having a width and a depth configured to removably support an electronic device such that a screen of the electronic device is viewable by a user when disposed within the groove.

Each of the above claims may serve as a new independent claim, with dependent claims defining different additional features, such as the relative dimensions of the bore, the slot, the accessory trays, and other components, such as the cap for the bore. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736